 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO AGREEMENT (this “Amendment”) is made and entered into
effective as of February 22, 2013 (the “Effective Date”), by and between
Innerworkings, Inc., a Delaware corporation (the “Company”), and Eric Belcher
(the “Executive”).

 

WHEREAS, the Company and the Executive are parties to an agreement dated
November 14, 2008, as amended (the “Agreement”); and

 

WHEREAS, the parties desire to amend the Agreement to eliminate the “modified
single trigger” severance provisions, i.e. eliminate the provisions (i)
requiring the Executive to continue his employment for a period of nine (9)
months following a change in control without the ability to resign for “Good
Reason” due to a material reduction or change in the Executive’s duties or
authority during such nine (9) month period and (ii) providing that the
Executive’s resignation for any reason during the ninety (90) day period
following the aforementioned nine (9) month period after a change in control
constituted “Good Reason” entitling the Executive to severance benefits.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties,
intending to be legally bound, agree as follows:

 

1.Section 4(a) of the Agreement is hereby amended by deleting the provisos
immediately following subsection (3) thereof and immediately preceding Section
4(b) of the Agreement.

 

2.Except as expressly amended herein, the terms of the Agreement shall remain in
full force and effect.

 

* * *

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date.

 

 



  INNERWORKINGS, INC. EXECUTIVE             By: /s/ Joseph Busky            /s/
Eric D. Belcher               Joseph Busky Eric D. Belcher     Chief Financial
Officer    



 







1

